Exhibit 10.23

AMENDMENT TO

SECURITIES PURCHASE AGREEMENT

This AMENDMENT TO SECURITIES PURCHASE AGREEMENT (this “Amendment”) is entered
into as of July 1, 2013, by and between Encore Europe Holdings S.À R.L., a
private limited liability company (société à responsabilité limitée)
incorporated and existing under the laws of the Grand Duchy of Luxembourg,
having its registered office at 560A, rue de Neudorf, L-2220 Luxembourg, not yet
registered with the Luxembourg Trade and Companies Register and having a share
capital of £15,000 (“Purchaser”) and JCF III Europe S.À R.L., a private limited
liability company (société à responsabilité limitée) incorporated and existing
under the laws of the Grand Duchy of Luxembourg, having its registered office at
47, avenue John F. Kennedy, L-1855 Luxembourg, registered with the Luxembourg
Trade and Companies Register under number B 161027 and having a share capital of
EUR 8,501,530 (“Seller”). Capitalized terms used herein without definition shall
have the meanings assigned to such terms in the Purchase Agreement (as defined
below).

RECITALS

WHEREAS, Encore Capital Group, Inc., a Delaware Corporation (the “Assignor”),
and Seller have entered into that certain Securities Purchase Agreement dated as
of May 29, 2013 (as amended, the “Purchase Agreement”);

WHEREAS, in accordance with Section 5.9 of the Purchase Agreement, Assignor has
assigned, and Purchaser has assumed, all of Assignor’s rights and obligations
in, to and under the Purchase Agreement (other than with respect to Assignor’s
obligations under Section 5.16 of the Purchase Agreement, which shall remain
with Assignor), pursuant to that certain Assignment and Assumption Agreement
dated June 28, 2013; and

WHEREAS, Purchaser and Seller have agreed to amend the Purchase Agreement
pursuant to this Amendment, as set forth herein.

AGREEMENT

In consideration of the mutual covenants and promises contained herein and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Purchaser and Seller each agree to amend the Purchase
Agreement as follows:

1. The seventh clause under the section titled “Witnesseth” is hereby amended
and restated in its entirety to read as follows:

“WHEREAS, immediately prior to Closing (as defined below), Seller will be the
beneficial and legal owner of 3,498,563 E shares (the “E Shares”), 3,484,597 J
shares (the “J Shares”, and together with the E Shares, the “Company Shares”), E
Bridge PECs with a face value of £10,218,574 (the “E Bridge PECs”), J Bridge
PECs with a face value of £10,177,781 (the “J Bridge PECs”, and together with
the E Bridge PECs, (the “Company Bridge PECs”)), E PECs with a face value of
£96,729,661 (the “Company E PECs”), and J PECs with a face value of £96,343,515
(the “Company J PECs” and, together with the Company Shares, the Company E PECs
and the Company Bridge PECs, the “Total Securities”) of Janus Holdings
Luxembourg

 

1



--------------------------------------------------------------------------------

S.à r.l., a Luxembourg private limited liability company (société à
responsabilité limitée) (the “Company”) formed for the purpose of holding all of
Seller’s Holdings Securities (other than Bridge PECs of Holdings with a face
value of £24,603,645 (the “Redeemed Bridge PECs”), which shall be redeemed on or
before August 30, 2013 pursuant to the Redemption Agreement of Bridge PECs dated
June 28, 2013 between Holdings and Seller (the “Bridge PEC Redemption”), and the
100 A Shares of Holdings retained by Seller, which will be sold to Purchaser in
accordance with the terms herein), which Total Securities will represent all of
the issued and outstanding equity and debt interests of the Company;”

2. The ninth clause under the section titled “Witnesseth” is hereby amended and
restated in its entirety to read as follows:

“WHEREAS, the Total Securities will be issued immediately prior to Closing in
exchange for the contribution and transfer by the Seller to the Company of
6,983,160 A Shares of Holdings, Bridge PECs of Holdings with a face value of
£20,396,355 (and any accrued interest thereof) and A PECs of Holdings with a
face value of £193,073,176 (and any accrued interest thereof);”

3. Purchase Price. The first sentence of Section 1.2 is hereby amended and
restated in its entirety to read as follows:

“The aggregate purchase price (the “Purchase Price”) for the Purchased
Securities shall be £115,069,669, in respect of the E Bridge PECs, the Company E
PECs and the E Shares, and £40 in respect of the Holdings A Shares.”

4. Closing. Section 1.3 is hereby amended and restated in its entirety to read
as follows:

“Upon the terms and subject to the conditions set forth herein, the purchase and
sale of the Purchased Securities (the “Closing”) shall occur on the second day
other than a Saturday, Sunday or other day on which commercial banks in
Luxembourg or the City of London are authorized or required to close (each such
day, a “Business Day”) following the satisfaction or waiver of the conditions in
Section 2 (other than conditions to be satisfied at the Closing), and shall take
place remotely via the exchange of documents and signatures, or at such other
date, time and place as may be agreed by Seller and Purchaser orally or in
writing (which date, time and place are referred to as the “Closing Date”).”

5. Payment of Expenses.

(a) Section 4.3(a) is hereby amended and restated in its entirety to read as
follows:

“Within 30 days of Closing, Purchaser and Seller shall calculate and agree upon
all documented out-of-pocket expenses (including advisor costs but excluding
payments pursuant to Section 1.5 or 1.6 and any filing fees or other payments to
any Governmental Authority (other than United Kingdom stamp duty to the extent
incurred) in connection with the transactions contemplated by this Agreement)
incurred by Seller and Purchaser, their respective affiliates, in connection
with the Acquisition and the transactions contemplated by this Agreement (the
“Total

 

2



--------------------------------------------------------------------------------

Costs”). For the avoidance of doubt, with respect to fees allocated pursuant to
the Investment Agreement to the parties thereto, Total Costs shall only include
amounts allocable to Investors (as defined in the Investment Agreement) pursuant
to Section 14.1 of the Investment Agreement. Following the determination of the
Total Costs, each of Seller and Purchaser shall be responsible for, and shall
promptly following invoice thereof cause to be paid or reimbursed to the
relevant parties, (i) in the case of Seller, 49.9% of the Total Costs and
(ii) in the case of Purchaser, 50.1% of the Total Costs.”

(b) Section 4.3 is hereby amended to include a new Section 4.3(d) as follows:

“(d) Within 30 days of the Closing Date, (i) Purchaser shall contribute £50,100
to the Company and (ii) Seller shall contribute £49,900 to the Company (of which
£12,500 was previously contributed), in each case to be allocated to the share
premium account of the Company.”

6. Option to Purchase Redeemed Bridge PECs. Section 4 is hereby amended to
include a new Section 4.8 as follows:

“4.8 Option to Purchase Redeemed Bridge PECs. In the event that the Bridge PEC
Redemption does not occur on or prior to August 30, 2013, Purchaser shall have
the option to purchase 50.1% of the Redeemed Bridge PECs at a purchase price
equal to 50.1% of the face value, plus the accrued yield (through the date of
purchase) of the Redeemed Bridge PECs. Purchaser shall have until September 30,
2013 to exercise its option by delivering written notice to Seller (the
“Election Notice”) of its election to purchase 50.1% of the Redeemed Bridge
PECs. Purchaser and Seller agree to use their commercially reasonable efforts to
consummate the sale of 50.1% of the Redeemed Bridge PECs as promptly as
practicable following the delivery of the Election Notice.”

7. Headings. The headings of the Sections herein are inserted for convenience of
reference only and are not intended to be a part of or affect the meaning or
interpretation of this Amendment.

8. Severability. If any term or provision of this Amendment is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Amendment
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Amendment so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York, as such laws are applied to
contracts entered into and performed in such State, without reference to
principles of conflicts of laws.

10. Counterparts; Electronic Signatures. This Amendment may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
together shall

 

3



--------------------------------------------------------------------------------

constitute one and the same instrument. The parties agree that this Amendment
shall be legally binding upon the electronic transmission, including by
facsimile or email, by each party of a signed signature page to this Amendment
to the other party.

11. Full Force and Effect; No Obligation for Other Amendments. Each of the
parties hereto confirms that this Amendment is intended to be a part of, and
will serve as a valid, written amendment to, the Purchase Agreement. Except as
otherwise set forth in this Amendment, this Amendment shall not by implication
or otherwise alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Purchase
Agreement, which are hereby ratified and affirmed in all respects and shall
continue in full force and effect, and this Amendment will not operate as an
extension or waiver by the parties to the Purchase Agreement of any other
condition, covenant, obligation, right, power or privilege under the Purchase
Agreement. This Amendment relates only to the specific matters covered herein,
and shall not be considered to create a course of dealing or to otherwise
obligate any party to the Purchase Agreement to execute similar amendments or
grant any waivers under the same or similar circumstances in the future.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on their respective behalf, by their respective officers thereunto duly
authorized all as of the day and year first above written.

 

PURCHASER ENCORE EUROPE HOLDINGS S.À R.L. By:  

/s/ Paul Grinberg

Name:   Paul Grinberg Title:   Manager SELLER JCF III EUROPE S.À R.L. By:  

/s/ Sally Rocka

Name:   Sally Rocka Title:   Manager

Amendment to Securities Purchase Agreement